1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   ROBERT D. DEY,                                   Case No.: 2:18-cv-00502-RFB-CWH
18
                     Plaintiff,
19                                          STIPULATION AND ORDER
     VS.
20                                          DISMISSING ACTION WITH
     EXPERIAN INFORMATION SOLUTIONS, PREJUDICE AS TO TRANS UNION LLC
21
     INC.; DITECH FINANCIAL, LLC; and TRANS ONLY
22   UNION LLC,

23                   Defendants.
             Plaintiff Robert D. Dey and Defendant Trans Union LLC, hereby stipulate and agree that
24

25
     the above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41

26   (a)(2) as to, and ONLY as to, TRANS UNION LLC. Each party shall bear its own attorney’s

27   fees and costs of suit.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANS UNION LLC ONLY
     -1
1           IT IS SO STIPULATED.
2
            Dated October 3, 2018.
3

4     KNEPPER & CLARK LLC                      LEWIS BRISBOIS BISGAARD & SMITH

5     /s/ Miles N. Clark                       /s/ Jason G. Revzin
6     Matthew I. Knepper, Esq.                 Jason G. Revzin, Esq.
      Nevada Bar No. 12796                     Nevada Bar No. 8629
7     Miles N. Clark, Esq.                     6385 S. Rainbow Blvd., Suite 600
      Nevada Bar No. 13848                     Las Vegas, NV 89118
8     10040 W. Cheyanne Ave., Suite 170-109    Email: jason.revzin@lewisbrisbois.com
9     Las Vegas, NV 89129
      matthew.knepper@knepperclark.com         Counsel for Defendant Trans Union LLC
10    miles.clark@knepperclark.com
11    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
12
      Nevada Bar No. 9086
13    8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
14    dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
15
      NAYLOR & BRASTER                         WOLFE & WYMAN LLP
16
      /s/ Andrew J. Sharples                   /s/ Andrew S. Bao
17    Jennifer L. Braster, Esq.                Andrew A. Bao, Esq.
      Nevada Bar No. 9982                      Nevada Bar No. 10508
18
      Andrew J. Sharples, Esq.                 6757 Spencer Street
19    Nevada Bar No. 12866                     Las Vegas, NV 89119
      1050 Indigo Drive, Suite 200             Email: aabao@wolfewyman.com
20    Las Vegas, NV 89145                      Counsel for Defendant Ditech Financial, LLC
      Email: jbraster@nblawnv.com
21
      Email: asharples@nblawnv.com
22    Counsel for Defendant
      Experian Information Solutions, Inc.
23

24

25

26
     ///
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANS UNION LLC ONLY
     -2
1                                      Robert Dey v. Experian Information Solutions, Inc. et al
                                                         Case No. 2:18-cv-00502-RFB-CWH
2

3
                                    ORDER GRANTING
4
         STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE
5

6
           IT IS SO ORDERED.
7
           _________________________________________
8          __________________________
           UNITED    STATES DISTRICT COURT JUDGE
           RICHARD F. BOULWARE, II
9          United States District Court
                         3rd day of _________
           DATED this ____              October, 2018.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANS UNION LLC ONLY
     -3
